Citation Nr: 0330357	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-22 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mood disorder and 
depression.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for degenerative joint 
disease of the knees.

4.  Entitlement to service connection for degenerative joint 
disease of the shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from December 1990 to May 1991.  The 
veteran also had service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.


REMAND

In a statement received in April 2001 (VA Form 21-4138), the 
veteran raised a claim for compensation for GERD under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, he indicated 
that the medication prescribed for him by VA has caused his 
GERD.  As the RO has not yet had the opportunity to 
adjudicate this claim, the RO must be given the opportunity 
to consider the issue in the first instance to ensure that 
the veteran is not prejudiced.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1993).

Furthermore, as the 38 U.S.C.A. § 1151 claim could have a 
significant impact on the outcome of the issue of entitlement 
to service connection for GERD on a direct basis, currently 
on appeal, these issues are considered inextricably 
intertwined, and must be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

Moreover, the Board notes that a September 1979 service 
medical record reflects that the veteran complained of pain 
in the left shoulder after a fall.  The following month, the 
veteran complained of pain in the right shoulder for a period 
of two days.  A heating pad was provided.  During his second 
period of service, the veteran was diagnosed with 
bursitis/synovitis of the knee(s).  It was unclear whether 
the examiner's diagnosis referred to one or both of the 
veteran's knees.  Following service, a December 1999 report 
from B. P. Cline, M.D. reflects a diagnosis of chronic 
myalgias.  Degenerative joint disease of both knees also was 
diagnosed at the time of a May 2000 VA examination.  More 
recently, outpatient records from the West Palm Beach VAMC, 
dated from July 2000 to March 2002, reflect a diagnosis of 
degenerative joint disease of both the knees and shoulders.  
Specifically, a February 2001 record reflects that the 
veteran had tenderness of the left anterior shoulder joint 
and tenderness of the lateral and medial right knee joint.  A 
July 2001 record indicates that the veteran was status post 
1999 right shoulder surgery.  The Board is of the opinion 
that additional VA examinations are required to address the 
etiology of the veteran's degenerative joint disease of both 
the knees and shoulders.

Further, the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 require VA to assist the appellant with his 
claim and to provide him with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
June 2001, the veteran was informed of the provisions of 
VCAA, and was told to provide the requested information 
within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for any of the claimed 
conditions.  He should be requested to 
provide information regarding right 
shoulder surgery.  The RO should obtain 
treatment records from all sources 
identified by the veteran.

3.  The RO should obtain outpatient 
treatment records since March 2002 from 
the West Palm Beach VA Medical Center.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examination of 
his knees and shoulders.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
matter:

?	Provide an opinion as to whether it 
is at least as likely as not that 
degenerative joint disease of the 
knees began during the veteran's 
military service, or was manifest 
within the year following service, 
or is due to any incident of such 
service.
?	Provide an opinion as to whether it 
is at least as likely as not that 
degenerative joint disease of the 
shoulders began during the veteran's 
military service, or was manifest 
within the year following service, 
or is due to any incident of such 
service.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



